DALLAS, Circuit Judge
(concurring). Upon the subjects mainly discussed in the principal opinion in this case, nothing further need be said; but upon one point, which the dissenting opinion has made a serious one, I deem it proper to add a few words.
The judgment here complained of was entered upon a point which-the learned trial judge reserved in these words: “I reserve the question whether there is- any evidence to go to the jury in support of the *457plaintiffs’ claim.” In our opinion, this was a good reservation. The supreme court of Pennsylvania has, after argument and reargument before a full bench, distinctly so decided (Fisher v. Scharadin, 186-Pa. 565, 40 Atl. 1091; Boyle v. Borough of Mahanoy City, 187 Pa. 1, 40 Atl. 1093); and within the knowledge of the writer, the circuit court for the Eastern district of Pennsylvania, from which Briscase comes, has in a number of instances, and without protest or disapproval in any, reserved precisely the same point. Indeed, counsel in this cause appear to have regarded the practice as settled,, for “the record shows no objection or any exception to the form of the reservation.” Boyle v. Borough of Mahanoy City, supra. The reserved point, as it had been explicitly stated, was not varied by the colloquy of the judge and defendant’s counsel at the conclusion of the charge. Counsel said: “I understand that the question whether or not the case can be submitted to the jury to find that the defendant is liable, is reserved by the court;” and the-learned judge replied: “I reserve your last point, which asks for binding instructions.” The intention and import of these remarks, when connectedly read, appear to have been, not- to add another point to that which had already been stated, but to indicate the practical effect of its reservation; and whether this was or was not accurately done is unimportant, for it is quite manifest that the judgment which was subsequently entered was in fact rested solely upon the ground' that there was no evidence to go to the jury in support of the plaintiffs’ claim; and consequently, even if the court had been in error in supposing, at the trial, that the reservation of that question was equivalent to reserving a request of defendant for binding instructions, no harm would have been done to the plaintiffs. But in our opinion there is no substantial difference between a judgment entered' upon a directed verdict for defendant and one entered in his favor notwithstanding a verdict rendered for plaintiff, subject to the question whether there was any evidence to warrant it. “Whether there be any evidence which entitles the plaintiff to recover is necessarily a. question of law” (Fisher v. Scharadin, supra); and that question it is which, by either method of procedure, and with like effect in each,, the court decides. No encroachment is made upon the domain of the jury where either course is pursued. Its province of finding facts from evidence is not at all invaded. All that is adjudged is that a verdict which is unsupported by any evidence cannot properly be made the basis of a legal judgment; and the soundness of this fundamental proposition is now, we think, too well established to admit of question or be open to debate.
Although certain questions of fact were submitted by the court, and were found for the plaintiffs, yet the question “whether there was-any evidence at all to go to the jury, upon a particular fact essential to the plaintiffs’ case,” was one of law, upon which binding instructions might have been given; and it was this question of the absence, not of the effect, of evidence, which the learned judge reserved', and decided. Boyle v. Borough of Mahanoy City, supra.